DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/7/20 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments dated 8/7/20 are acknowledged. 
Claims 2-6, 9-18, 29-35 and 40-58 have been cancelled.
	Previously, applicants elected Group 1 and the species as recited in original claim 2.
As set forth in the previous office action the elected species was found to be free of the prior art under 102/103. The claims to the elected species are rejected under double patenting (see rejection below). The phrase ‘comprises amino acids in the sequence’ (compare claim 19) has been interpreted as comprising the full length of the sequence. The instant claims were found to be free of the prior art under 102/103, but are rejected under double patenting (see rejection below) and/or 112. The closest prior art to the instant claims is Reshetnyak et al. (WO 2012/047354 04-2012; first cited 5/23/19) who teach sequences including SEQ ID NO:40 of 
	The elected species does not include an artificial protonatable amino acid (applicants have acknowledged that claims 27-28 do not read on the elected species, see reply page 3 2/22/19) so claims 27-28 are to a non-elected species. In order to advance prosecution, claims 27-28 have been included in the instant examination.
	Claims 1, 7-8, 19-28, 36-39 and 59-61 are being examined. 

Priority
This application claims benefit of 62/398,448 09/22/2016.

Information Disclosure Statement
The 2 information disclosure statements (IDS) submitted on 8/7/20 have been considered by the examiner.

Claim Objections - withdrawn
	The claim objection as set forth in the 2/7/20 office action is withdrawn based on the claim amendment.	

Claim Objections - New
s 19, 21, 23 and 25 are objected to because of the following informalities:  Claims 19, 21, 23 and 25 recite ‘LFPTXTLL SEQ ID NO: 1’. For consistency the claims should recite ‘LFPTXTLL (SEQ ID NO: 1)’. Appropriate correction is required.

Specification - New
The disclosure is objected to because of the following informalities: 
Reshetnyak et al. (US 2020/0246420) recites pHLIP with a trademark symbol (abstract and throughout).
PHLIP trademark entry (retrieved from http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:x2r8gw.2.9 on 2/4/21, 2 pages) indicates that PHLIP is a live trademark (pages 1-2).
The use of the term pHLIP, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Withdrawn
	

Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, 19, 21, 23, 25, 27, 36, 59 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims recite the broad and narrower recitations as discussed below. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 1b recites that ICG is attached to the first or second amino acid but then shows a structure where ICG is attached to the second amino acid. Claim 1a generically recites a formula with X but then shows a structure where X is specifically D.

Claim 21b recites that ICG is attached to the first or second amino acid but then states that ICG is attached to the N-terminal alanine. Claim 21a generically recites a formula with X but then recites sequences where X is specifically D.
Claim 23b recites that ICG is attached to the first or second amino acid but then states that ICG is attached to the lysine. Claim 23a generically recites a formula with X but then recites sequences where X is specifically D.
Claim 25b recites that ICG is attached to the first or second amino acid but then states that ICG is attached to the cysteine. Claim 25a generically recites a formula with X but then recites sequences where X is specifically D.
Although unclear, the claims have been interpreted as requiring the narrowest limitations recited in the claims.

Claims 59 and 61 recite the limitation "the composition" in relation to claims 19, 21, 23 or 25.  There is insufficient antecedent basis for this limitation in the claim since claims 19, 21, 23 or 25 do not require a composition.

Reshetnyak et al. (US 2020/0246420) recites pHLIP with a trademark symbol (abstract and throughout). PHLIP trademark entry (retrieved from http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:x2r8gw.2.9 on 2/4/21, 2 pages) indicates that PHLIP is a live trademark (pages 1-2). Claims 1, 7-8, 19, 21, 23, 25, 27 and 36 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the compound and, accordingly, the identification/description is indefinite. Further, MPEP 2173.05(u) states “If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim  should be rejected”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8, 27-28 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
Claim 1 requires a specific compound (see the structure shown at the end of the claim). Since a specific compound is required, claims 7-8, 27-28 and 36 do not further limit the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 - Withdrawn
The rejection of claims under 35 USC 103 as set forth in the 2/7/20 office action is withdrawn based on the claim amendments.

Double Patenting
	Claims were rejected in the previous office action under double patenting based on the application cited below. Since the claims have been amended and claims added, the rejection is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-8, 19-28, 36-39 and 59-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-95 (claim set of 7/25/19) of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
734 recites a method which uses a particular compound (for example claim 59) or composition (claim 94). Since the compound or compositions are required for the method one would have made the compounds and compositions for the method.
In relation to claims 1, 7-8, and 36, claim 59 of 734 recites the claim limitation.
In relation to claims 19-28, claims 76-85 of 734 recite the claim limitations.
In relation to claims 37-39 and 59-61, claims 94-95 of 734 recite the claim limitations. 734 recites carriers (claim 94) and oral administration (claim 49) which are suitable forms for the composition of instant claims 39 and 61.

Response to Arguments – double patenting
Applicant's arguments filed 8/7/20 have been fully considered but they are not persuasive. 
Although applicants argue that they will file a terminal disclaimer under certain conditions, there is no terminal disclaimer of record so the rejection has been maintained/updated.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658